     Case: 1:18-op-45530-DAP Doc #: 62 Filed: 10/03/19 1 of 5. PageID #: 1035




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


 IN RE: NATIONAL PRESCRIPTION                      MDL 2804
 OPIATE LITIGATION
                                                   Case No. 17-md-2804
 This document relates to:
                                                   Hon. Dan Aaron Polster
Southwest Mississippi Regional Medical
Center, et al. v. AmerisourceBergen Drug
Corp., et al., Case No. 17-op-45175;

West Boca Medical Center, Inc. v.
AmerisourceBergen Drug Corp, et al., Case
No. 18-op-45530;

Rosary Hall and St. Vincent Charity Medical
Center v. AmerisourceBergen Drug Corp., et
al., Case No. 18-op-45610;

Baptist Healthcare System, Inc., et al. v.
AmerisourceBergen, et al., Case No. 18-op-
46058;

Saint Elizabeth Medical Center, Inc., et al. v.
AmerisourceBergen Drug Corp., et al., Case
No. 18-op-46046.


REPLY OF HOSPITAL PLAINTIFFS TO “DEFENDANTS AMERISOURCE BERGEN
 DRUG CORP., CARDINAL HEALTH, INC., AND McKESSON CORP.’S RESPONSE
TO NOTICE OF SUPPLEMENTAL AUTHORITY REGARDING HOSPITAL CLAIMS”

       The undersigned counsel, on behalf of all the hospitals whose cases have been transferred

to this Court as part of the MDL process, respectfully submits this brief reply in response to

“Defendants Amerisource Bergen Drug Corp., Cardinal Health, Inc., and McKesson Corp.’s

Response To Notice Of Supplemental Authority Regarding Hospital Claims” (Doc. No. 61 in

No. 1:18-op-45530-DAP and Doc. No. 2681 in No. 17-md-2804) (the “Distributors’

Response”).
       Case: 1:18-op-45530-DAP Doc #: 62 Filed: 10/03/19 2 of 5. PageID #: 1036




           The Distributors make two (somewhat contradictory) arguments: (1) the Tucson Action1

is different from the hospital claims asserted in the MDL and is thus irrelevant, and (2) the court

in the Tucson action got it wrong. Both points are completely without merit, and we respond

briefly.

      1. The Tucson Action is Similar to the Hospital Actions Pending in the MDL

           The claims asserted in the Tucson Action bear far more similarities than differences to

the claims asserted by hospital plaintiffs in cases within the MDL. We compare the claims2

asserted in West Boca Medical Center, Inc. v. AmerisourceBergen Drug Corp, et al., Case No.

18-op-45530 case, the “bellwether” hospital case in which motions to dismiss have been fully

briefed for some time, and those asserted in the Southwest Mississippi Regional Medical Center,

et al. v. AmerisourceBergen Drug Corp., et al., Case No. 17-op-45175 (the “Class Action”) in

which four named hospital plaintiffs have brought claims on their own behalf and on behalf of a

national class of hospitals:

    Southwest Mississippi Class       West Boca Bellwether Case3           The Tucson Action
    Action
    Federal and State RICO            Federal RICO                         State RICO
    State UDAP4 Statutes              State UDAP Statute                   State UDAP Statute
    Negligence                        Negligence                           Negligence
    Nuisance                          Nuisance                             Nuisance
    Unjust Enrichment                 Unjust Enrichment                    Unjust Enrichment
    Common Law Fraud                  False Advertising (under state       Common Law Fraud
                                      statute)



1
  Tucson Medical Center v. Purdue Pharma, L.P, et al., Case No. C20184991 (Ariz. Super. Ct., Pima
County).
2
  We only list statutory and common law tort and equitable bases for relief. We do not include tolling
doctrines (e.g., “fraudulent concealment”) or vicarious liability doctrines (e.g., “civil conspiracy” or “joint
enterprise”) that may have been styled as separate claims for relief in one or more action.
3
  West Boca had also asserted a claim for breach of implied warranty of merchantability, but that claim
was withdrawn.
4
  We use the acronym “UDAP” to refer to state statutes proscribing unfair and deceptive acts and
practices in commerce.

                                                      2
     Case: 1:18-op-45530-DAP Doc #: 62 Filed: 10/03/19 3 of 5. PageID #: 1037




While there are differences between state and federal RICO statutes, differences among the

various state RICO and UDAP statutes, and at times differences in the common law of different

states, the similarities abound.

   2. The Tucson Court Got It Right

       The gravamen of the Distributors characterization of hospital claims is that this is an auto

accident case in which the car crash victim is treated in the ER, and the hospital sues the reckless

motorist (a perfect stranger to the hospital) to collect the unpaid medical bill.

       This is not that case. Hospitals are hardly perfect strangers to big pharma. Hospitals

were directly targeted by opioid manufacturers and distributors, and were inundated by sales

calls from their employees as part of their plan to promote their products. The hospitals have

alleged intentional tortious conduct directed to them. And hospitals were foreseeably at the

epicenter of the health care crisis created by the Defendants. Opioid addiction is an illness, and

the opioid crisis is, first and foremost, a medical crisis. Other than the state and federal

governments (which have obviously borne tremendous remediation costs), hospitals have borne

greater, more foreseeable, and more provable, damages than any other class of persons. And

hospitals are best suited to take action to abate the effects of the opioid crisis, and will be an

integral part of any meaningful response to the crisis.

Dated: October 3, 2019                                 Respectfully submitted,

                                                       /s/ Don Barrett
                                                       John W. (“Don”) Barrett
                                                       David McMullan, Jr.
                                                       Richard Barrett
                                                       Sterling Starns
                                                       BARRETT LAW GROUP, P.A.
                                                       P.O. Box 927
                                                       404 Court Square North
                                                       Lexington, Mississippi 39095
                                                       Ph: (662) 834-2488

                                                   3
Case: 1:18-op-45530-DAP Doc #: 62 Filed: 10/03/19 4 of 5. PageID #: 1038




                                       Fax: (662) 834-2628
                                       dbarrett@barrettlawgroup.com
                                       dmcmullan@barrettlawgroup.com
                                       rrb@rrblawfirm.net
                                       sstarns@barrettlawgroup.com




                                   4
     Case: 1:18-op-45530-DAP Doc #: 62 Filed: 10/03/19 5 of 5. PageID #: 1039




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 3, 2019, a copy of the foregoing document was filed

electronically. Notice of this filing will be sent by operation of the Court’s ECF system to all

counsel of record. Parties may access this filing through the Court’s system.



                                                     /s/ Don Barrett
                                                     John W. (“Don”) Barrett
                                                     BARRETT LAW GROUP, P.A.
                                                     P.O. Box 927
                                                     404 Court Square North
                                                     Lexington, Mississippi 39095
                                                     Ph: (662) 834-2488
                                                     Fax: (662) 834-2628
                                                     dbarrett@barrettlawgroup.com




                                                 5
